



AMENDING AGREEMENT










AMENDING AGREEMENT dated for reference the 30th day of April, 2003




BETWEEN:




TELUS Corporation, a corporation incorporated pursuant to the laws of British
Columbia (the "Vendor")




AND:




Viscount Communication and Control Systems Inc., a corporation incorporated
pursuant to the laws of British Columbia  (the "Purchaser")







WHEREAS:




A.

The Vendor and Purchaser entered into an Asset Purchase Agreement dated April
15, 2003 (the “APA”); and




B.

The parties wish to make certain amendments to the APA in accordance with the
provisions set forth below.




NOW THEREFORE in consideration of the premises and the mutual covenants and
agreements herein contained the parties hereto covenant and agree as follows:




1.

In this Amending Agreement, capitalized terms shall have the meanings ascribed
to such terms in the APA, unless otherwise defined herein.




2.

Section 2.1 is hereby amended by removing the reference to “(the “Post-Closing
Contingent Payment”)” and replacing it with “(the “Non-Escrow Contingent
Payments”)”.




3.

Section 2.2 is hereby deleted and replaced with the following:  “At the closing,
the Purchaser will pay the sum of $100,000 plus Sales Taxes (as defined in
Section 16.1) to the Vendor and the sum of $200,000 plus Sales Taxes (as defined
in Section 16.1) (the “Escrow Amount” to [Morton & Company, Barristers and
Solicitors], as escrow agent (the “Escrow Agent”) (these amounts together shall
comprise the Initial Payment).  

The Escrow Agent shall be appointed by an escrow agreement to be executed by the
Escrow Agent and the parties.  Such escrow agreement shall specify that on the
first day of every month after the Closing Date (the “Release Date”), the
Purchaser and the Vendor shall order the Escrow Agent to release the funds equal
to: (i) the number of additional Assigned Contracts as at the Release Date
multiplied by $200; plus (ii) Sales Taxes (as defined in Section 16.1); plus or
minus (iii) the net amount of any adjustments calculated in accordance with
Section 5.1 (each such payment is referred to as a “Release Payment”).  The
Release Payments shall be made until the Escrow Amount has been completely
released in accordance with the Escrow Agreement.  For the calculation of the
first release of Escrow Amount only, “additional” shall mean the number above
500.”




4.

Section 2.3 is hereby deleted and replaced with the following: “Once the Escrow
Amount has been completely released in accordance with the Escrow Agreement, on
each subsequent Release Date, the Purchaser will pay to the Vendor the
Non-Escrow Contingent Payment equal to:  (i) the number of additional Assigned
Contracts as at the Release Date multiplied by $160; plus, (ii) Sales Taxes (as
defined in Section 16.1); plus or minus, (iii) the net amount of any adjustments
calculated in accordance with Section 5.1; minus (iv) the amount drawn down by
the Vendor, if any, under the standby letter of credit to be provided by the
Purchaser to the Vendor at Closing pursuant to Section 2.4.”.

 

--------------------------------------------------------------------------------




5.

Section 2.4 is hereby amended by removing all references to “Post-Closing
Contingent Payment” and replacing same with “Non-Escrow Contingent Payment”.


6.

Section 3.2 is hereby amended by removing the reference to “Post-Closing
Contingent Payment” and replacing same with “Non-Escrow Contingent Payments”.




7.

Section 4.1 is hereby amended by removing the reference to the “30th day of
April, 2003” and replacing same with “16th day of May, 2003”, such that the
Closing Date will be May 16, 2003.




8.

Section 5.1 is hereby deleted and replaced with the following:  “All revenues
and expenses, including prepaid expenses, in respect of the Assigned Contracts
will be adjusted (the “Adjustments”) between the Vendor and the Purchaser as at
beginning of business the date after the Vendor receives the customer consent
and the TCI customer contract becomes an Assigned Contract.  In respect of any
period before that time, the Vendor will bear all expenses and receive all
revenues relating to the Assigned Contracts and after such time the Purchaser
shall bear all expenses and receive all revenues relating to the Assigned
Contracts.  The net amount of the Adjustments will be applied against the next
applicable Release Payment or Non-Escrow Contingent Payment.”  




9.

Section 9.7 is hereby amended by removing “Subject to payment in full by the
Purchaser of the Contingent Payment, the” and replacing this phrase with “The”.


10.

A new Section 17.1 shall be inserted, reading as follows:  “Commencing on the
date upon which all of the Vendor’s customers of the Business have consented to
the assignment of their contracts to the Purchaser (i.e. become Assigned
Contracts) or all such customers’ contracts have expired (the “Commencement
Date”) and ending two years thereafter, the Vendor shall not directly engage in
the business of providing maintenance services on Enterphone Systems (including
Enterphone I, Enterphone 1500, Enterphone 2000M, Enterphone 200[0]M-24,
Enterphone M-48, Enterphone 2000S-24, Enterphone 2000S-48, Enterphone II,
Enterphone III, Enterphone IIIS) which were installed by BC Telecom Inc. prior
to 1998 within the territory of British Columbia.  The Vendor shall notify the
Purchaser in writing of the Commencement Date.”

--------------------------------------------------------------------------------




11.

Section 12(d) is hereby amended by removing “1500” and replacing same with
“600”.




12.

Except to the extent amended by this Amending Agreement, the parties hereby
confirm the terms and conditions of the APA.




13.

This Amending Agreement shall be governed by and construed in accordance with
the laws of the Province of British Columbia, and the laws of Canada applicable
therein and shall be treated, in all respects as a British Columbia contract.




14.

This Amending Agreement may be executed in counterparts and by facsimile, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.







IN WITNESS WHEREOF the parties have executed and delivered this Amending
Agreement, as of the 30th day of April, 2003.







TELUS Corporation







Per:  /s/ Stephen Lewis  




Name: _Stephen Lewis




Title: _VP_____







Viscount Communication and Control Systems Inc.




Per: /s/__Stephen Pineau_____




Name: __Stephen Pineau____




Title: _President___________




 


